Citation Nr: 0014190	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a swollen sac over the right navicular bone of 
the foot.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

In a September 1999 letter to the RO, an official with AMVETS 
informed VA that AMVETS had revoked its representation of the 
veteran.  An RO letter to the veteran in March 2000 notified 
him of such and provided him an opportunity to appoint 
another representative.  The veteran has not responded to 
this letter.


FINDING OF FACT

Residuals of a swollen sac over the right navicular bone of 
the foot are manifested by no more than moderately severe 
impairment, with mild pain and tenderness, moderate 
limitation of motion of the ankle, an inability to stand on 
the toes, and an altered gait.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a swollen sac over the right 
navicular bone of the foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.40, 4.45. 
4.71a, Diagnostic Code 5299-5284 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that the current 20 percent 
evaluation for residuals of a swollen sac over the right 
navicular bone of the foot does not accurately reflect the 
severity of his disability.  
As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service connection for residuals, post operative excision of 
foot growth, was granted by the RO in June 1985, and a 
noncompensable evaluation was assigned, effective November 
1984.  The decision was based on service medical records that 
revealed that the veteran had an excision of a swollen bursa 
sac over the navicular of his right foot, with residual 
complaints made during his separation examination that his 
foot bothered him when standing for long periods, and a VA 
examination report that noted an enlarged medial tubercle of 
the right navicular, with no associated complaints of 
problems or pain.  

In March 1995, the veteran received another VA examination.  
He complained of a large hard bump extruding medially from 
the mid foot, with some numbness around the inferior aspect, 
and he said that the bump or mass had grown larger.  He 
further stated that his foot "sometimes . . . feels like it 
wants to go flat," and that this then caused pain in the 
medial aspect of the knee.  The examiner noted that the 
veteran's foot had a well formed arch and did not appear 
flat.  There were no deformities of the hind foot, mid foot, 
or forefoot.  There was a large, hard mass, about 3cms in 
diameter, extruding from the medial midfoot.  The mass was 
nontender, but he had decreased sensation to light touch on 
the inferior aspect, with some minor venous engorgement just 
posterior to the mass.  There was no tenderness or pain in 
the posterior tibial tendon when stressed.  He was able to 
stand on his toes without difficulty, dorsiflexion of the 
foot was to 30 degrees, plantar flexion was to 50 degrees, 
and he had good symmetrical subtalar motion.  X-rays of the 
foot were normal. 

VA treatment records from May 1995 noted that the veteran 
complained of a painful right foot, with no feeling on the 
inside of the foot.  He further complained that the bump on 
his foot had increased in size and was painful, that he 
suffered from pain upon ambulation, and that his right foot 
and leg would give out on him at unpredictable times.  The 
records indicate that X-rays of both feet were taken.  While 
the radiologist's report appears to discuss the left foot 
only, it is apparent from reviewing other medical evidence on 
file that the radiologist intended to state that it was the 
right foot being discussed.  The impression was "overgrown 
medial aspect of both navicular bones which is a normal 
variant." 

In August 1995, the veteran underwent surgery on the right 
foot consisting of tarsal tunnel exploration posterior 
tibialis plication, navicular osteoplasty.  A February 1996 
VA examination report noted that the veteran complained of 
"some pain" along the incision scar, an inability to stand 
on his toes, and "trouble with footwear."  The examiner 
reported that the scars were well healed, with 
"considerable" tenderness along part of the incision.  The 
veteran was able to stand on both tiptoes but was unable to 
do so using just the right foot.  In addition, he was unable 
to walk on his toes secondary to pain, and when standing, he 
was observed to favor the right side, curling the foot in 
order to prevent pressure from the medial aspect of the foot.  
The examiner's assessment was status post two surgeries to 
the medial aspect of the right foot with still considerable 
pain.  The examiner further reported that "he may have a 
small neuroma there versus postoperative pain that should 
improve over time."  

VA treatment records from February and March of 1996 reported 
that the surgical incision was healing well, but that the 
veteran was awaiting specialized arch support shoes prior to 
being permitted to return to work.  

The veteran received another VA examination in September 
1996.  He complained of "very aggravating" pain in the 
foot, particularly after a long days work, and of numbness on 
the right medial aspect of the foot.  The examiner detected 
"some weakness" in plantar flexion of the right foot, and 
indicated that muscle strength was 4/5.  The veteran had "a 
great deal of problems walking on his toes," but no problems 
with tandem gait, regular gait, or walking on his heels.  
Dorsiflexion, inversion, and eversion were described as 
"fine."  The examiner's impression was "possible tibial 
nerve injury at the ankle with the possibility of a tarsal 
tunnel injury existing as well.  Specifically, with injury to 
the medial plantar branch, this would fit nicely with his 
distribution of numbness."  The examiner scheduled the 
veteran for an electromyogram study that was conducted the 
following month.  The study revealed mild peroneal 
neuropathy, with evidence of denervation in the abductor 
digiti quinti bilaterally, and no evidence of tibial 
neuropathy. 

Based on these findings, the RO, in October 1997, increased 
the evaluation for the veteran's disability to 10 percent, 
effective February 1995, the date of the veteran's claim for 
increase.  In addition, the RO re-characterized the 
disability as post operative residuals, swollen bursa sac 
over navicular bone, right foot.  

The veteran was reexamined by VA in February 1998.  He 
complained that his right foot problems caused an altered 
gait, leading to problems in the knees.  The examiner focused 
almost exclusively on the veteran's knee disorders, but did 
report that the veteran had an altered gait.  (Secondary 
service connection for a right knee strain was granted by an 
RO decision in March 1998, and a 10 percent rating was 
assigned for that disability.  Secondary service connection 
for a left knee disability was denied by the same RO decision 
and that decision has not been appealed.)

VA treatment records from September 1998 noted that the 
veteran continued to complain of right foot pain, stating 
that it affected his work.  The treating physician noted that 
pulses were palpable, and that the veteran had two well-
healed scars on the medial aspect of the right foot, with 
pain on palpation of the right navicular bone and the right 
ankle.  X-rays of the feet revealed the following: no acute 
osseous injury; bilateral calcaneal spurs; mild hallux vagus 
deformities; and mild irregularity at the medial border of 
the right navicula, probably due to post surgical change. 

At his November 1998 hearing, the veteran testified that his 
right foot or ankle would give out, causing him to fall 
often, that he could not stand on his toes, and that he 
experienced numbness of the right big toe.  He said that when 
getting up in the morning "I've got to give myself some time 
to kind of regroup and make sure everything's going to go 
before I'll start walking.  Otherwise you just fall down with 
it.  You don't just get up and walk."  He stated that his 
ankle or foot disability had affected his employment 
opportunities at work and prevented him from climbing ladders 
or stepladders.  He denied receiving any current treatment or 
medication for his foot, but said that he would soak his foot 
in Epsom salts a couple of times a week.  He said that he had 
special shoes that provided ankle support, and that he wore 
them every day.  He indicated that he walked with a limp, 
that the heel of his shoes would wear out more quickly than 
the rest of the shoe, and that when walking on uneven ground, 
he would use a cane.  He indicated further that his foot 
problem had prevented him from various activities that he 
used to enjoy such as dancing, hunting and being out in the 
woods, playing basketball, walking, and bicycling.  

Based on this evidence, in January 1999, the RO increased the 
evaluation for the veteran's foot disability to 20 percent, 
effective February 1995 (date of receipt of the  original 
reopened claim for an increased rating).  In addition, the RO 
assigned a temporary 100 percent evaluation under 38 C.F.R. 
§ 4.30 for surgery and convalescence involving a service-
connected disability.  The 100 percent evaluation was 
assigned effective August 1995 to the end of February 1996, 
returning to 20 percent effective March 1996.  

An April 1999 VA examination report noted that the veteran 
complained of "some mild pain" in the right ankle.  
Dorsiflexion was to 15 degrees, compared with normal 
dorsiflexion of 20 degrees, according to the examination 
report, and plantar flexion was to 35 degrees, compared with 
normal plantar flexion of 45 degrees.  The veteran was mildly 
tender to palpation of the right ankle.  The examiner's 
diagnoses were status post operation on right ankle, chronic 
pain in the right ankle, and bilateral calcaneal spurs. 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 30 percent 
evaluation is warranted for severe foot injuries, and a 20 
percent evaluation is warranted for moderately severe foot 
injuries.  The Board finds that, in view of the veteran's 
complaints of pain and the limitation of motion noted in the 
recent VA examination, as well as the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999), and DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995), the veteran's right foot disability is 
moderately severe, and that a 20 percent evaluation is 
therefore warranted for residuals of a swollen sac over the 
right navicular bone of the foot.  Following a careful review 
of all the evidence in this case, however, the Board finds 
that the preponderance of the evidence indicates that the 
veteran's right foot disability is no more than moderately 
severe.  There is no objective medical evidence to show that 
pain, weakness, flare-ups of pain, incoordination, or any 
other symptom results in any additional functional limitation 
that results in more than moderately-severe disability.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Thus, a rating in 
excess of 20 percent is not warranted.

The Board notes that none of the medical professionals have 
described the veteran's foot disability as more than 
moderately severe, and the most recent VA examination 
indicated only mild symptoms such as mild pain and 
tenderness, with only moderate limitation of motion, with 
dorsiflexion only 5 degrees short of normal, and plantar 
flexion only 10 degrees short of normal.  In addition, the VA 
examiner in September 1996 characterized the range of motion 
of the foot as "fine."  Furthermore, the veteran did not 
describe his symptoms as severe and constant, but instead 
indicated that his pain developed after a long days work and 
was relieved by soaking in an Epsom salt bath.  While the 
veteran is unable to stand on his toes and has an altered 
gait, he said that he did not need a cane unless he was 
walking on uneven ground, and he denied receiving any ongoing 
treatment or taking any medication.  While the veteran's 
symptoms are undoubtedly productive of some impairment, such 
impairment is contemplated by the 20 percent evaluation 
currently in effect.  The Board finds, however, that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent.  The veteran's claim is therefore 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 20 percent for residuals of a 
swollen sac over the right navicular bone of the foot is 
denied.


REMAND

The veteran has indicated that his service-connected 
disability affects his employment.  The Board finds that this 
complaint raises the issue of entitlement to an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) for 
residuals of a swollen sac over the right navicular bone of 
the foot.  The RO considered and denied such an extra-
schedular evaluation in October 1997.  The Board notes, 
however, that the veteran has not been notified of his 
ultimate responsibility for furnishing records supporting his 
claim that his service-connected disability interferes with 
employment.  See Spurgeon v. Brown, 10 Vet. App. 197-98 
(1997); see also 38 U.S.C.A. § 5103(a) (West 1991); 38 C.F.R. 
§ 3.159(b)(c) (1999).

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure full 
compliance with due process requirements, it is the Board's 
opinion that further development of the case is required.  
Accordingly this case is REMANDED for the following action:

1.  The RO should inform the veteran 
that the ultimate responsibility for 
furnishing additional employment or 
other records in support of his claim 
that his right foot disability 
interferes with employment, rests with 
the veteran.  See Spurgeon, 10 Vet. 
App. at 197.  The veteran should be 
provided sufficient time to provide such 
records, or other evidence.

2.  Following the procedure set forth at 
38 C.F.R. § 3.321(b)(1), the RO should 
again specifically document their 
consideration as to whether the 
veteran's claim for an evaluation in 
excess of 20 percent for residuals of a 
swollen sac over the right navicular 
bone of the foot warrants referral to 
the Director, Compensation and Pension 
Service for consideration of the 
assignment of an extra-schedular 
evaluation.  

3.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  






The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

